Citation Nr: 1434062	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  07-16 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include degenerative disc disease and stenosis.

2.  Entitlement to service connection for a thoracolumbar spine disorder, to include degenerative disc disease and stenosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from December 1990 to October 1992, including service in the Southwest Asia theater of operations from April 1991 to June 1991.  He received an honorable discharge from this period of service.  

The appellant had a second period of service from August 1995 to January 1997, but was discharged under other than honorable conditions.  In a final December 1997 administrative decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, determined that the character of the appellant's discharge from this latter period of service was a bar to his receipt of VA benefits stemming from such service, other than health care under Chapter 17 of Title 38, United States Code.  See 38 C.F.R. § 3.12 (2013).  

This current matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Muskogee RO and a September 2006 rating decision of the RO in North Little Rock, Arkansas.  As set forth above, the appellant's claim is now in the jurisdiction of the Muskogee RO.  

In March 2010, the appellant testified before the undersigned Veterans Law Judge (VLJ) at a Board videoconference hearing.  A transcript of that proceeding has been associated with the record on appeal.  

In July 2010, September 2011, January 2013, and September 2013, the Board remanded the appeal for additional evidentiary development and due process considerations.  On those occasions, the issues on appeal consisted of entitlement to service connection for spinal stenosis, cervical disc disease with back pain, and a disability manifested by muscle and joint pain, to include as due to an undiagnosed illness.  

While the matter was in remand status on the most recent occasion, in a December 2013 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for "a disability manifested by muscle and joint pain under the diagnosis of fibromyalgia, formerly diagnosed as chronic fatigue syndrome."  The AOJ assigned an initial 20 percent disability rating, effective April 20, 2010.  

The Board finds that the grant of service connection for fibromyalgia constitutes a full award of the benefits sought on appeal with respect to the claim of entitlement to service connection for a disability manifested by muscle and joint pain.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Although the appellant's VBMS file contains some indication that he may have submitted a notice of disagreement with some aspect of the December 2013 rating decision, the record currently available to the Board, including the appellant's Virtual VA file and his VBMS file, contains no such documentation.  Absent a notice of disagreement in the record, the Board is unable to conclude at this juncture that the downstream issues of initial rating or effective date for fibromyalgia, or of any other adverse determination by the AOJ in the December 2013 rating decision, are in appellate status.  Grantham, 114 F. 3d at 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

According to documentation currently associated with the appellant's Virtual VA and VBMS files, the appellant has executed several powers of attorney over the course of this appeal, the most recent of which was in January 2013 in favor of the Disabled American Veterans (DAV).  Since that time, however, VA has sent some correspondence in the appeal to the appellant's former representative, the Oklahoma Department of Veterans Affairs (ODVA), including the most recent Supplemental Statement of the Case in December 2013.  

Given the ambiguity in the record, the Board sent the appellant a letter in June 2014 attempting to clarify his wishes regarding representation.  The Board explained that VA regulations stipulate that only one service organization, representative, agent, or attorney will be recognized at one time in the prosecution of a particular claim and that the current available record reflected that he had last executed a power of attorney in favor of DAV in January 2013.  38 C.F.R. § 14.631(e)(1)(2013).  He was asked to provide clarification regarding his representation and advised that unless he responded within 30 days, the Board would presume that he wished to remain represented by DAV.  

Having received no response from the appellant, the Board finds that the record reflects that DAV is his current representative.  

VA regulations require that an appellant be accorded a full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person.  38 C.F.R. § 20.600 (2013).  However, the record on appeal indicates that the DAV has not been copied on recent correspondence in connection with the appeal, including the most recent Supplemental Statement of the Case in December 2013.  Thus, this matter must be remanded for the purpose of affording a DAV representative the opportunity to complete a full review of the appellant's case and provide any additional evidence and argument in support thereof.

Accordingly, the case is REMANDED for the following action:

1.  In accordance with applicable procedure, the AOJ should provide the appellant's current representative, DAV, with a copy of the December 2013 Supplemental Statement of the Case as well as any subsequent correspondence pertinent to the appeal.  The AOJ should also provide DAV with an appropriate opportunity to respond, including by preparing a VA Form 646, or written argument in lieu thereof.

2.  After conducting any additional development deemed necessary based on any additional evidence or argument received, the AOJ should readjudicate the claims, considering all the evidence of record.  If the decision remains unfavorable, the appellant and his representative should be provided with a Supplemental Statement of the Case and given an appropriate opportunity to respond.

The case should then be returned to the Board for appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



